ACCEPTED
                                                                                             14-15-00215-CR
                                                                             FOURTEENTH COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        9/28/2015 5:05:46 PM
                                                                                       CHRISTOPHER PRINE
     Nos. 14-15-00215-CR, 14-15-00216-CR, 14-15-00217-CR, 14-15-00218-CR,                             CLERK

                                14-15-00219-CR

                                         IN THE                            FILED IN
                                                                    14th COURT OF APPEALS
                  Court of Appeals                                     HOUSTON, TEXAS
                                                                    9/28/2015 5:05:46 PM
     For the Fourteenth Judicial District of Texas                  CHRISTOPHER A. PRINE
                     At Houston                                              Clerk

                                     __________

                  RODNEY DEAN SEWELL,
                                     Appellant
                                           v.

                      THE STATE OF TEXAS
                                      Appellee
                                      _________
         Cause numbers 1400739, 1402508, 1403353, 1408337 & 1417442
                       In the 176th Judicial District Court
                             Of Harris County, Texas
                                      _________

    Appellant’s Motion for Extension of Time Within
           Which to file the Appellant’s Brief
                                     __________

TO THE HONORABLE FIRST COURT OF APPEALS:

      RODNEY DEAN SEWELL, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b),

moves for an extension of time within which to file his appellate brief. In support of his

motion, the appellant submits the following:

      (A)    The appellant’s brief was due on September 28, 2015.
      (B)    The appellant seeks an extension of time to file the appellant’s brief until,
             October 26, 2015.
      (C)    The appellant relies upon the following facts to reasonably explain the need
             for an extension:
                    The undersigned has discovered that the clerk’s record in each of the
                    above-captioned cause numbers are incomplete. Specifically they
                    are missing the Motion for New Trial filed on Appellant’s behalf, as
                    well as affidavits filed pertaining to said motion. A Motion to
                    Supplement the Clerk’s Record is being filed contemporaneously in
                    an effort to rectify this and ensure the record is complete.

       (D)   Two prior motions requesting an extension of time to file the appellant’s
             brief has been requested and granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until October 26, 2015.

                                                Respectfully submitted,


                                                 /s/ Ann Lee Moseley
                                                 ANN LEE MOSELEY

                            CERTIFICATE OF SERVICE

      Pursuant to TEX. R. APP. P. 9.5, this certifies that a copy of the foregoing was

served on the State at the following address:     Alan Curry, 1201 Franklin, 6th floor,

Houston, TX 77002. 


                                                 /s/ Ann Lee Moseley
                                                 ANN LEE MOSELEY
                                                 Texas Bar No. 90001927

                                                 2002 Timberloch Place #200
                                                 The Woodlands, TX 77380

                                                 Counsel for Rodney Dean Sewell

                                           2